Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147735                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 147735
                                                                    COA: 312966
                                                                    Wayne CC: 12-003749-FH
  THABO JONES,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 10, 2013
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether a legislative provision barring
  consideration of a necessarily included lesser offense violates the separation of powers
  doctrine, Const 1963, art 3, § 2; (2) whether MCL 257.626(5) violates a defendant’s right
  to a jury trial by foreclosing a jury instruction on a lesser offense; and (3) whether
  MCL 257.601d is a necessarily included lesser offense of MCL 257.626(4).

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 27, 2013
           p1126
                                                                               Clerk